Order entered April 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00375-CV

                        THE CITY OF IRVING, TEXAS, Appellant

                                               V.

                           LAS COLINAS GROUP, LP, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-8748

                                           ORDER
       The Court has before it appellant’s March 19, 2013 petition for leave to file interlocutory

appeal and appellee’s March 29, 2013 cross-petition for leave to file interlocutory appeal. The

Court GRANTS the petition and cross-petition. We DIRECT the Clerk of the Court to send a

copy of this order to the Dallas County District Clerk, Gary Fitzsimmons.


                                                      /s/   MICHAEL J. O'NEILL
                                                            JUSTICE